--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.2

 
 
INDEPENDENT CONTRACTOR CONSULTING AGREEMENT
 
 


 
 
THIS CONSULTING AGREEMENT (“Agreement”) is made as of February 1, 2011 between
“United American Petroleum Corp.” or an affiliate entity (hereinafter referred
to “UAPC”), with its principal Texas offices located at 3101 Bee Caves Road, Ste
301, Austin, TX, and Jamie M. Teahan (hereinafter referred to as “JMT”), an
Independent Contractor with his  principal office located at 10110 Kopplin Road,
New Braunfels, TX 78132.
 
WITNESSETH:
 
 
WHEREAS, UAPC is interested in engaging JMT to provide consulting services with
respect to the ongoing continued development of the transition to UAPC or its
affiliates of ownership and responsibility to manage Patriot Minerals, LLC’s oil
and gas portfolio, including its working interest partner base;
 
 
NOW THEREFORE, in consideration of the mutual covenants and agreements of the
parties contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, it is hereby mutually
agreed as follows:
 
ARTICLE I
SERVICES
 
  1.0
Subject to the conditions set forth herein, JMT agrees to consult, support,
provide, prepare, communicate and document all information and input necessary
to see through a smooth transition of the transfer of management and operations
of the properties associated with Patriot Minerals, LLC portfolio as listed in
“EXHIBIT A” of the PSA between Patriot Minerals, LLC and UAPC.

 
ARTICLE II
CONSIDERATION
 
  2.0
Upon execution of this Agreement, AND effective beginning February 1, 2011, UAPC
will pay JMT a monthly consulting fee of $5,000.00 for the term of this
Agreement which will last a minimum of 30 days, for a total of $5,000.00 through
the end of February 28, 2011.  UAPC will also reimburse JMT for out-of-pocket
expenses incurred by JMT in connection with the performance of services
hereunder, including, but not limited to, reasonable travel expenses to UAPC’s
Austin, Texas based offices located at 3101 Bee Caves Road, Ste 301, Austin, TX,
and the properties referenced in “EXHBIT A” of the PSA between Patriot Minerals,
LLC and UAPC.  UAPC agrees to pay JMT $2500 on a bi-weekly basis, plus any
receipts for referenced travel presented by JMT for fees and expenses incurred.

 
ARTICLE III
GENERAL
 
  3.0
This Agreement, including the Schedule attached hereto (collectively, the
“Understandings”), contains the full understanding of the parties hereto with
respect to the specific subject matter hereof and supersede and cancel all other
previous agreements, negotiations, commitments, discussions, and writings in
respect of such subject matter.  No representations, promises or understandings
which are not expressly set forth in the Understandings are binding upon any of
the parties.  This Agreement may not be released, discharged, abandoned,
changed, or modified in any manner except by an instrument in writing signed by
a duly authorized repre­sentative of each of the parties hereto.  Neither the
course of conduct between the parties nor trade usage shall act to modify or
alter the provisions of this Agreement. 

 
 
 
1

--------------------------------------------------------------------------------

 
 
  3.1
This Agreement shall be construed and the legal relations of the parties hereto
shall be governed in accordance with the laws of the State of Texas, United
States of America.

 
 
  3.2
The provisions of this Agreement shall be severable and the invalidity or
illegality of any provision of this Agreement shall not affect the validity or
legality of the remaining provisions hereof.

 
 
  3.3
The waiver by either of the parties hereto of any breach of any provisions
hereof by the other party shall not be construed to be either a waiver of any
succeeding breach of any provisions or a waiver of the provision itself.

 
 
  3.4
The language used in this Agreement shall be deemed to be language chosen by the
parties hereto to express their mutual intent, and no rules of strict
construction against any party shall apply to any term or provision of this
Agreement.

 
 
  3.5
This Agreement and all rights and obligations hereunder shall inure to the
benefit of and shall be binding upon subsidiaries, affiliates, successors, or
assigns of the parties hereto; provided, however, that neither party shall
assign or transfer this Agreement in any manner without the prior written
consent of the other party.

 
 
  3.6
Neither party shall be considered an agent for the other party nor shall either
party have authority to bind or obligate the other to third parties.  The
parties to this Agreement agree that the relationship created by this Agreement
is that of independent contractors.  Each party agrees that no employee of the
other party will for any purpose be or be deemed an employee of such first party
or be entitled to any benefits provided by such first party to its employees,
including but not limited to group insurance, liability insurance, disability
insurance, paid vacations, sick leave or other leave, retirement plans and the
like.  It is understood and agreed that since JMT is an independent contractor,
UAPC will make no deductions from fees paid to JMT for any federal or state
taxes or FICA, and UAPC has no obligation to provide Worker’s Compensation
coverage for JMT or to pay overtime rates to JMT.  It shall be JMT’s sole
responsibility to pay, or ensure the payment of, all required personal federal
income taxes for the compensation received by JMT from UAPC under this
Agreement.

 
 
 
3.8      The parties agree that this Agreement creates no legal obligation of
any kind upon either party to establish a clearing relationship or to provide
settlement services. 

 
 
 
3.9      Either party may disclose the existence and/or nature of this
relationship between the parties.  However, each party agrees to inform the
other party of any written disclosures that may take place prior to the issuance
of such written disclosures, and to make reasonable modifications to such
written disclosures as may be requested by the other party.

 
 
 
ARTICLE IV
 
 
TERM
 
 
 
4.0      The term of this Agreement shall commence on the date first stated
above and shall continue for a minimum period of three (3) months.
Notwithstanding, either party may terminate this Agreement at any time for any
reason by providing the other party with thirty (30) days notice. 

 
 
2

--------------------------------------------------------------------------------

 

 
 
IN WITNESS WHEREOF, the parties have, by their duly authorized representatives,
executed this Agreement as of the date first above written.
 
Jamie M. Teahan
Independent Contractor                                               




By:_/s/ Jamie M. Teahan___________________
Jamie M. Teahan, Individually








United American Petroleum Corp.



By:  __/s/ Michael Carey_________________
      Michael Carey, President
 
 

 
3

--------------------------------------------------------------------------------
